NOT DESIGNATED FOR PUBLICATION

                                               No. 120,477

                IN THE COURT OF APPEALS OF THE STATE OF KANSAS

                                           STATE OF KANSAS,
                                               Appellee,

                                                     v.

                                          KEVIN K. BEASLEY,
                                              Appellant.


                                     MEMORANDUM OPINION

          Appeal from Johnson District Court; THOMAS KELLY RYAN, judge. Opinion filed September 4,
2020. Reversed and remanded with directions.


          Kasper Schirer, of Kansas Appellate Defender Office, for appellant.


          Kendall Kaul and Shawn E. Minihan, assistant district attorneys, Stephen M. Howe, district
attorney, and Derek Schmidt, attorney general, for appellee.


          Zal K. Shroff and Lauren Bonds, of ACLU Foundation of Kansas, of Overland Park, for amicus
curiae.


Before WARNER, P.J., STANDRIDGE and GARDNER, JJ.

          PER CURIAM: In 2009, Kevin Beasley was granted an 18-month term of probation
with an underlying 28-month sentence after pleading guilty to three counts of forgery.
The district court also ordered Beasley to pay $21,428.50 in restitution. In 2011, Beasley
agreed to extend his probation to allow him more time to pay restitution. In 2014, the
district court entered an ex parte order extending Beasley's probation for 12 months based
on unpaid restitution. In 2015, the district court extended Beasley's probation for 60

                                                     1
months or until he paid his restitution and sentenced Beasley to a three-day quick dip
sanction. Finally, in 2018, the district court revoked Beasley's probation for failing to
report to his supervising officers and for nonpayment of restitution and ordered Beasley
to serve his 28-month prison sentence.


       Beasley appeals from the probation revocation, arguing K.S.A. 2018 Supp. 21-
6608(c)(7) is unconstitutional because it allows the court to extend probation based solely
on the nonpayment of restitution. Beasley also argues that the district court's 2014 ex
parte order was unconstitutional. Without that extension, his probationary term would
have expired on January 3, 2015, thus the district court lacked jurisdiction to revoke his
probation in 2018. Beasley also argues that the district court improperly bypassed the
intermediate sanctions required before revoking his probation.


       We reverse, finding the district court improperly revoked Beasley's probation by
not ordering an intermediate sanction required under K.S.A. 2018 Supp. 22-3716(c) and
not invoking a valid exception.


Factual and Procedural Background


       In December 2009, Beasley pleaded guilty to three counts of forgery. The district
court sentenced Beasley to a 28-month prison term but suspended that sentence in favor
of an 18-month term of probation. The district court also ordered Beasley to pay
$21,428.50 in restitution to the First National Bank of Olathe, in accordance with his plea
agreement.


       In 2011, Beasley agreed to extend his probation to allow him to pay off the
balance of restitution he still owed, so the district court extended Beasley's probation
until June 21, 2012. But later that year, the State moved to revoke Beasley's probation for
failing to attend and complete drug and alcohol treatment and for failing to report to his

                                              2
supervisor. The State withdrew that motion, however, after Beasley agreed to another 12-
month extension. In accordance with the agreement, the district court extended Beasley's
probation until December 14, 2012.


       The State filed its second motion to revoke Beasley's probation in June 2012 after
Beasley admitted to and tested positive for using cocaine. Beasley stipulated to that
violation on January 3, 2013. The district court entered an order revoking and then
reinstating Beasley's probation for 24 months—until January 3, 2015.


       On December 8, 2014, the district court issued an ex parte order at the State's
request, extending Beasley's probation under K.S.A. 2014 Supp. 21-6608(c)(7). That
statute permits the extension of restitution based on unpaid restitution: "If the defendant
is ordered to pay full or partial restitution, the period may be continued as long as the
amount of restitution ordered has not been paid." The court ordered his probation
"extended until January 3rd, 2016 or until paid in full, as the defendant still owes
$20,953.94 in restitution, and the balance will not be paid in full by the termination date."
The record does not reflect that the district court held a hearing on the matter, that
Beasley was notified of a potential violation finding, or that Beasley's attorney approved
the order. But the State mailed Beasley a copy of the order the day it was filed.


       Almost a year passed. Then on December 3, 2015, the State filed its third motion
to revoke Beasley's probation. That motion argued that Beasley still owed the bulk of his
restitution, had failed to report to his supervisor, and had been charged with a new crime.
Beasley stipulated to these violations and the court ordered him to serve a "quick-dip"
sanction of three days in jail. The district court then extended Beasley's probation for
another 60 months. At the violation hearing, the State told the district court that there was
no agreed plan for repayment: "It is a lot of money that [Beasley] still owes, so we don't
really necessarily have a plan. We are kind of hoping for some good fortune to come his


                                              3
way." Beasley's counsel explained that Beasley was paying at least $10 per month and
was "showing a good effort" to get the restitution paid off.


       The State filed its final motion to revoke Beasley's probation in March 2018,
alleging that Beasley changed his residence without informing his probation officer and
that he still owed an outstanding balance on the restitution order. At the revocation
hearing, Beasley stipulated to those violations and did not move to reinstate his
probation. The district court questioned Beasley, then revoked his probation and ordered
Beasley to serve his underlying sentence. Its written order states: "[Defendant] does NOT
request reinstatement—wants to serve sentence."


       Beasley filed an untimely appeal, so we remanded the case to the district court to
determine whether an Ortiz exception excused Beasley's untimely filing. The district
court found that an exception applied because Beasley had not been told at the 2018
hearing of his right to appeal his probation revocation. We thus retained the appeal. We
also permitted the American Civil Liberties Union (ACLU) to file a brief as an amicus
curiae, yet we do not consider arguments raised solely by amici curiae. See State ex rel.
Six v. Kansas Lottery, 286 Kan. 557, 561, 186 P.3d 183 (2008).


The District Court Abused Its Discretion by Revoking Beasley's Probation Without
Invoking a Valid Statutory Bypass of Intermediate Sanctions.


       Beasley argues that because the district court did not rely on a valid bypass to the
graduated intermediate sanctions, this court must reverse his probation revocation.


       We begin our analysis with this statutory claim because under the doctrine of
constitutional avoidance, we need not reach constitutional challenges when a valid
alternative ground exists for our decision. See Wilson v. Sebelius, 276 Kan. 87, 91, 72
P.3d 553 (2003). "[A]ppellate courts generally avoid making unnecessary constitutional

                                             4
decisions." 276 Kan. at 91. And Kansas courts do not issue advisory opinions. See State
ex rel. Schmidt v. City of Wichita, 303 Kan. 650, 659, 367 P.3d 282 (2016). By first
deciding whether the district court erred by bypassing intermediate sanctions, we avoid
producing a mere advisory opinion on constitutionality.


       We review the district court's decision to revoke probation for an abuse of
discretion. State v. Hurley, 303 Kan. 575, 580, 363 P.3d 1095 (2016). Beasley—as the
party alleging an abuse of discretion occurred—bears the burden of showing that the
district court abused its discretion. See State v. Rojas-Marceleno, 295 Kan. 525, 531, 285
P.3d 361 (2012).


       The district court's discretion in determining whether to revoke a defendant's
probation is limited by the statute governing probation revocation. Under K.S.A. 2018
Supp. 22-3716(c), which was in effect when the district court revoked Beasley's
probation, the district court had to impose intermediate sanctions before revoking
probation. See State v. Clapp, 308 Kan. 976, 985, 425 P.3d 605 (2018). That statute sets
out the procedure for revoking an offender's probation. It requires the district court to
impose a series of graduated intermediate sanctions before revoking probation and
ordering a defendant to serve the prison sentence. These sanctions ranged from
continuation or modification of the terms of probation to brief periods of confinement in
jail or longer periods of confinement in prison. The sanctions gradually increase
depending on the number of sanctions already imposed. See K.S.A. 2018 Supp. 22-
3716(c)(1)(A)-(D).


       Because the district court had imposed a 3-day jail sanction, it was allowed to
order a 120 or 180-day sanction. See K.S.A. 2018 Supp. 22-3716(c)(1)(B)-(D). It instead
revoked Beasley's probation and ordered him to serve his stayed sentence, in violation of
K.S.A. 2018 Supp. 22-3716(c)(1)(E). And although exceptions allow the district court to
bypass the graduated sanction framework—K.S.A. 2018 Supp. 22-3716(c)(8)-(9)—the

                                              5
district court did not invoke an exception here. Thus, under K.S.A. 2018 Supp. 22-3716,
the district court's only option was to impose an intermediate prison sanction. The district
court's legal error in failing to correctly apply the statute constitutes an abuse of
discretion. See State v. Ballou, 310 Kan. 591, 615, 448 P.3d 479 (2019).


       The State's argument to the contrary focuses on the fact that Beasley did not move
to reinstate his probation at the revocation hearing: "As a practical matter, if a defendant
does not wish to serve probation, the State of Kansas has no ability to force him to abide
by the conditions of probation. By rejecting the reinstatement of probation, Beasley
waived any argument for its re-imposition." The State correctly points out that
probation is "'an act of grace by the sentencing judge and, unless otherwise required by
law, is granted as a privilege and not as a matter of right.'" State v. Gary, 282 Kan. 232,
237, 144 P.3d 634 (2006). But the State's argument implies that Beasley had a duty to
move to reinstate his probation before it was revoked, or that the district court could
bypass the statutory prerequisites to revoking probation because Beasley did not move to
reinstate. Neither of those is correct under the statute. The district court has a "duty to
apply the law in conformity with the legislative enactments in this State." Clapp, 308
Kan. at 990.


       True, at the revocation hearing Beasley stipulated to the violations and did not
move to reinstate his probation. The district court then asked Beasley questions to make
sure that Beasley understood the specific violations that he was stipulating to, that he had
a right to make the State prove the violations at an evidentiary hearing, and that he would
most likely go to jail.


       But the statute requires intermediate sanctions, nonetheless, and the State does not
convince us that the statute permits a defendant to waive them. "The Legislature adopted
the intermediate sanctions in part to limit the State's prison population and not merely to
give convicted criminals on probation a break, so public policy considerations may

                                               6
counsel against a defendant's ability to waive the requirements of K.S.A. 2017 Supp. 22-
3716." State v. Brown, No. 117,794, 2018 WL 4039194, at *3 (Kan. App. 2018)
(unpublished opinion). See State v. Clutchey, No. 114,566, 2016 WL 7178260, at *2
(Kan. App. 2016) (unpublished opinion) (noting "strong legislative purpose expressed in
K.S.A. 2015 Supp. 22-3716[c] for reform of probation and sentencing standards with an
eye toward alleviating both prison overcrowding and extended incarceration of
defendants amenable to lesser sanctions"). We need not decide whether a probationer can
ever waive the protections of intermediate sanctions. Rather, that question is for another
day, as the State has neither cited any authority in support of its claim of waiver nor
developed that argument. See State v. Clay, 300 Kan. 401, 416, 329 P.3d 484 (2014).


       Accordingly, as in Clapp, we reverse and remand for a new dispositional hearing
to comply with K.S.A. 2018 Supp. 22-3716. At the hearing, the only issue before the
court is the appropriate disposition, as Beasley did not challenge the district court's
finding that he violated his probation. Thus, the court may either impose an appropriate
graduated sanction under K.S.A. 2018 Supp. 22-3716(c)(1)(A)-(D) or, in the alternative,
may set forth with particularity its reasons for bypassing intermediate sanctions before
ordering Beasley to serve his underlying sentence.


       Revoking Probation Based on Failure to Pay Restitution Requires Special
       Precautions


       Because our statutory analysis resolves the matter, we will not resolve the
constitutional question presented on appeal. But because the considerations presented in
this appeal are likely to recur on remand, we briefly address the framework in which
those concerns arise. See State v. Hernandez, 294 Kan. 200, 209, 273 P.3d 774 (2012).


       Revoking probation based solely on a probationer's failure to pay restitution
requires special precautions. See State v. Ferguson, 271 Kan. 613, 618, 23 P.3d 891

                                              7
(2001) ("It is an abuse of discretion when the court 'automatically' revokes the probation
due to nonpayment of restitution."). The record shows that the district court revoked
Beasley's probation for his failure to report to his supervisor and for his failure to pay
restitution. So it did not imprison Beasley based solely on his nonpayment of restitution.
See Ferguson, 271 Kan. at 618-19 (finding no abuse of discretion in revoking probation
because the State's motion to revoke showed that Ferguson committed several violations
other than failing to pay restitution). But it may well be that the district court would not
have revoked probation based solely on Beasley's failure to report.


       To revoke probation, a district court must conform with due process. In Morrissey
v. Brewer, 408 U.S. 471, 488-89, 92 S. Ct. 2593, 33 L. Ed. 2d 484 (1972), the United
States Supreme Court established minimum due process rights for parolees and extended
those rights to probationers in Gagnon v. Scarpelli, 411 U.S. 778, 782, 93 S. Ct. 1756, 36
L. Ed. 2d 656 (1973).


       "'Minimum due process includes written notice of the claimed violations of probation,
       disclosure to the probationer of the evidence against him or her, the opportunity to be
       heard in person and to present evidence and witnesses, the right to confront and cross-
       examine adverse witnesses, a neutral and detached hearing body, and a written statement
       by the factfinder as to the evidence relied on and reasons for revoking probation. The
       probationer also has a right to the assistance of counsel.' State v. Billings, 30 Kan. App.
       2d 236, 238, 39 P.3d 682 (2002) (citing Black v. Romano, 471 U.S. 606, 612, 105 S. Ct.
       2254, 85 L. Ed. 2d 636 [1985])." State v. Hurley, 303 Kan. 575, 582, 363 P.3d 1095
       (2016).


       But an extension of probation is constitutionally different from a revocation of
probation. In State v. Gordon, 275 Kan. 393, 402-07, 66 P.3d 903 (2003), our Supreme
Court held that the district court is not required to hold a hearing before extending
probation for nonpayment of restitution, noting that issues as to whether restitution had
not been paid are not of sufficient magnitude as to require an adversarial procedure for

                                                     8
resolution. A hearing is necessary before revoking probation. But extension, unlike
revocation, involves only the future possibility of incarceration, thus a probationer's
liberty interest is not significant enough to warrant an extension hearing. 275 Kan. at 410.
Gordon held that extending probation without a hearing does not violate the
constitutional rights to equal protection or due process, nor does it render the provisions
of the statute unconstitutional. 275 Kan. at 410 (examining K.S.A. 2002 Supp. 21-
4611[c][7], the precursor to K.S.A. 2018 Supp. 21-6608[c][7]).


       Similarly, in State v. McDonald, 272 Kan. 222, Syl. ¶ 5, 32 P.3d 1167 (2001), the
court found no statutory right to counsel at proceedings to extend the term of probation.
McDonald argued that extending his probation for nonpayment of restitution without
being afforded an attorney violated his due process rights under the United States
Constitution. The court noted that the subsection involving the nonpayment of restitution
does not mention the right to counsel, unlike the provisions for the revocation of
probation. So by negative inference, "[i]t is thus apparent there is no statutory right to
counsel in Kansas at proceedings to extend the term of probation." 272 Kan. at 226-27.
McDonald held that there is no constitutional violation when the court extends probation
without counsel. 272 Kan. at 227-29. So the procedural due process protections applied
by the United States Supreme Court in Morrissey, Gagnon, and Black to parole and
probation revocation proceedings do not apply to probation extension proceedings. We
thus find nothing suspect about the fact the district court's ex parte extension of Beasley's
probation in 2014.


       Still, "[a] defendant cannot be incarcerated merely because he or she does not have
the money to pay a fine or restitution." Gordon, 275 Kan. at 411 (citing State v. Higgins,
240 Kan. 756, 759, 732 P.2d 760 [1987]). See Kansas Constitution Bill of Rights, §16
("No person shall be imprisoned for debt, except in cases of fraud."). This same rule
applies to the payment of restitution as a condition of probation:


                                              9
       "[I]t is constitutionally impermissible to incarcerate an indigent criminal defendant
       merely because he does not have the money to pay the fine or make restitution as a
       condition of his probation. In this regard see Bearden v. Georgia, 461 U.S. 660, 103 S.
       Ct. 2064, 76 L. Ed. 2d 221 (1983). In the recent case of State v. Duke, 10 Kan. App. 2d
       392, 699 P.2d 576 (1985), it was held that, in determining whether to revoke the
       defendant's probation, the trial court must consider why the probationer failed to pay a
       fine or court costs or make restitution as required by the conditions of the probation. The
       trial court held that imprisonment may be used as a means to enforce collection of fines,
       court costs, or restitution when the probationer willfully refuses to pay although he has
       the means to pay, or he does not make a bona fide effort to acquire the resources to pay."
       Higgins, 240 Kan. at 759.


       Bearden v. Georgia, 461 U.S. 660, 668-69, 103 S. Ct. 2064, 76 L. Ed. 2d 221
(1983), held that it is constitutionally impermissible to automatically incarcerate an
indigent criminal defendant merely because he lacks the money to make restitution as a
condition of his probation. There, the defendant pleaded guilty to burglary and theft
charges, but he was granted probation on the condition that he pay a fine of $500 and
restitution of $250. The defendant paid part of that amount but failed to pay the balance
when due and claimed poverty as the reason for nonpayment. The trial court revoked the
defendant's probation and sentenced him to prison for violating the conditions of his
probation.


       The Supreme Court reversed. 461 U.S. at 674. It found that the sentencing court
could not properly revoke defendant's probation for failure to pay a fine and make
restitution without considering evidence and findings about:


   • whether the probationer was somehow responsible for the failure; and
   • if the probationer made a bona fide effort or was not at fault in failing to pay,
       whether alternative forms of punishment would be adequate to meet the State's
       interest in punishment and deterrence. 461 U.S. at 672-73.

                                                   10
   Our court requires those same precautions before revoking a defendant's probation
based on failure to pay restitution:


               "The clear message in Bearden is that when determining whether to revoke
       probation, the trial court must consider why a probationer failed to pay a fine or court
       costs or make restitution as required by the conditions of probation. Automatic revocation
       and imprisonment of the probationer is prohibited by the Fourteenth Amendment. As set
       forth in Bearden, then, a sentencing court must make two determinations to
       constitutionally revoke a defendant's probation. First, the probationer's conduct in failing
       to comply with the financial conditions of his probation must be considered. It must be
       determined whether the probationer willfully refused or was responsible for the failure to
       pay or whether the probationer made a bona fide effort to acquire the resources to pay.
       Imprisonment may be used as a means to enforce collection of fines or court costs or
       restitution when the probationer willfully refuses to pay, although he has the means to
       pay, or he does not make a bona fide effort to acquire the resources to pay. Tate v. Short,
       401 U.S. 395, 91 S. Ct. 668, 28 L. Ed. 2d 130 (1971); Williams v. Illinois, 399 U.S. 235,
       90 S. Ct. 2018, 26 L. Ed. 2d 586 (1970). If, however, the sentencing court determines that
       the probationer made a bona fide effort or is not at fault in failing to pay, the court should
       then consider alternative measures of punishment to imprisonment. Only if the alternative
       measures are inadequate to meet the State's interests in punishment and deterrence may
       the court imprison a probationer despite his bona fide effort to pay. Alternatives to
       imprisonment that have been suggested include reduction of the fine imposed, extension
       of time to pay, and performance of public service tasks in lieu thereof." State v. Duke, 10
       Kan. App. 2d 392, 395, 699 P.2d 576 (1985).


       Other alternatives to prison exist as well. The district court may consider using
the civil judgment system to collect the outstanding restitution debt. See K.S.A. 2019
Supp. 20-169 ("Collection of debts owed to courts or restitution"); K.S.A. 2019 Supp.
22-3424(d) ("If the court orders restitution to be paid to the victim or the victim's
family, the order shall be enforced as a judgment of restitution pursuant to K.S.A. 60-
4301 through 60-4304, and amendments thereto.); In re Troff, 488 F.3d 1237, 1238
(10th Cir. 2007) (converting outstanding restitution amount to a civil judgment debt

                                                    11
at the end of defendant's probation term). Launching civil collections could make
wage garnishment and property liens available as remedies to ensure that Beasley
begins to pay off his restitution as soon as he begins receiving income. Those
collection methods may be more likely to result in meaningful restitution payments
than a prison sentence, which compounds a defendant's inability to pay by
eliminating the opportunity for gainful employment.


      Our review of the transcript from the 2018 hearing on Beasley's probation
violations shows that the district court did not engage in these inquiries. But just as a
district court's discretion in revoking probation is constrained by K.S.A. 2018 Supp.
22-3716, so too must its decision comply with the United States and Kansas
Constitutions. We thus reverse the district court's revocation of Beasley's probation
and remand for a new dispositional hearing consistent with the statutory and
constitutional frameworks addressed in this opinion.


      Reversed and remanded with directions.




                                           12